DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 08/25/2022, with respect to the rejection(s) of claim(s) 61-71 and 76-86 under 35 USC 103 in view of the combination of Fang, Carroll and De Ridder (Section E of Remarks) have been fully considered and are persuasive, based on the priority date of Fang.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Carroll and De Ridder, since Carroll is found sufficient to teach the features that were present in Fang.
Applicant’s arguments (Section B of Remarks) are persuasive to overcome the rejections of claims 61-71 and 76-86 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. These rejections are withdrawn. Also, as discussed in the telephonic interview held on 08/16/2022, Examiner has agreed to withdraw the rejections of claims 61-71 and 76-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. These rejections are also withdrawn.
Applicant’s arguments (Section A of Remarks) are persuasive to overcome the objection to the specification. The objection to the specification is now withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 61-68, 70-71, and 76-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 9-11 of U.S. Patent No. 11,229,792 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 61 and 76 are obvious in view of the combination of patented claims 1, 3, and 5, which shows generating bursts of low frequency pulses (having a frequency between 2 Hz and 1.2 kHz) and high frequency pulses (having a pulse width from 10 ms to 333 ms, which comprises the more narrowly claimed 25-166 ms of instant claims 62 and 79), wherein the high frequency pulses do not cause a paresthesia effect and are bi-phasic pulses, and delivering the bursts of low frequency pulses and non-paresthesia causing pulses to a target neural population in cycles. Instant claims 63 and 80 are obvious in view of patented claims 1, 3 and 5, wherein the patented bi-phasic pulses include an anodic phase and a cathodic phase (from the context of the patented disclosure at col. 10, lines 47-48, and implied by claim 1, wherein these pulses are not required to have the same polarity), having a pulse width in a range of 10 ms to 333 ms. Instant claims 64 and 81 are obvious in view of patented claims 1 and 3, which recites the non-paresthesia causing pulses having a frequency in a frequency range of 1.5 kHz to 100 kHz, and that they are bi-phasic pulses. Instant claims 65 and 82 are obvious in view of patented claims 3 and 7, which recites the non-paresthesia causing pulses having a frequency in a frequency range of 5 kHz to 15 kHz, and that they are bi-phasic pulses. Instant claims 66 and 83 are obvious in view of patented claim 4, which recites each low frequency pulse having a pulse width in a pulse width range of from 10 ms to 1000 ms. Instant claims 67 and 84 are obvious in view of patented claim 9, wherein the bursts of low frequency pulses induce paresthesia. Instant claims 68 and 85 obvious in view of patented claims 2 and 3, which supports that the bursts of low frequency pulses and non-paresthesia causing bi-phasic pulses do not temporally overlap during delivery. Instant claims 70 and 77 are obvious in view of patented claims 3 and 10, which shows directing the bursts of low frequency pulses to a first electrode and directing non-paresthesia causing bi-phasic pulses to a second electrode different from the first electrode. Instant claims 71 and 78 are obvious in view of patented claims 3 and 11, which directs bursts of low frequency pulses and non-paresthesia causing bi-phasic pulses to a common electrode of the patient treatment system.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 61-71 and 76-86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carroll et al (US 2004/0167584 A1, hereinafter “Carroll”), in view of De Ridder (US 8,364,273 B2, hereinafter “De Ridder”) (both previously cited).
Regarding claims 61-62, 64, 66, 76, 79, 81, and 83, Carroll shows a system and method comprising an implantable pulse generator 104 coupleable to an implantable signal delivery device (Fig. 1; para. 0018) having a plurality of electrodes 108, 208 (para. 0018-0019) which may be located in an epidural space (para. 0002, 0008, 0018) proximate to one or more target neural populations (Fig. 3; para. 0018), and having a controller 102 programmed with instructions (para. 0018-0019, 0022). Carroll shows that the programmed instructions comprise generating electrical signals comprising a frequency in a frequency range from 500 Hz to 20 kHz (para. 0018). Carroll does not explicitly disclose that the frequency is selected from a frequency range from 2 Hz to 1.2 kHz. It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the frequency range from between 500 Hz to 20 kHz to between 2Hz to 1.2 kHz, as Applicant appears to have placed no criticality on the claimed range besides requiring that they are low frequency pulses. Since Carroll shows generating low frequency pulses, then selecting such a range from the taught range would have required only routine skill to one having ordinary skill in the art, and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). De Ridder also teaches a neuromodulation device comprising bursts of low frequency stimulation (col. 16, lines 8-12 and 22-34) having the known effect of inducing paresthesia (col. 26, claim 1). Since De Ridder teaches that it is known to generate and deliver low frequency stimulation of 1 Hz to 300 Hz (col. 16, lines 22-34), it would have been obvious to one having ordinary skill in the art at the time of invention to have further modified the frequency range for low frequency stimulation to include 2 Hz to 300 Hz as taught by De Ridder, thereby satisfying the lower end of Applicant’s claimed range.
Carroll further shows generating individual pulses of different pulse widths and resultant amplitudes having a pseudo-sine-wave (Fig. 3; para. 0019), so that Carroll shows generating sequential bi-phasic pulses, including the claimed pulse width sets of between 25 ms and 166 ms, and from 10 ms to 1000 ms (para. 0019, wherein Carroll’s range of 50-600 ms, which is included in the claimed ranges, wherein Carroll teaches that the signal generation outputs the desired stimulation parameters according to the patient’s particular needs for pain treatment). Carroll discloses the claimed pulse width sets except for explicitly reciting a preferred pulse width that is between 25 ms and 166 ms specifically for a non-paresthesia effect and 10 ms to 1000 ms for low frequency pulses.  Since Carroll shows setting the pulse width value between 50 ms and 600 ms, dependent on the desired stimulation effect, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have set the pulse width at a value between either of the claimed ranges for the particular electrical signal generated to thereby satisfy the desired effect of either the low frequency pulses or for the non-paresthesia effect of the higher frequency pulses (of which Carroll also teaches) when selecting optimal stimulation parameters by the signal generator, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Since Carroll also shows that the signal generation and delivery is operable to deliver different pulses from different circuits to produce a desired effect (p. 3, claims 1, 2, 9, 12, 15, 22), it would have been further obvious to deliver the generation of low frequency pulses and higher frequency bi-phasic pulses for the desired effect. It would have been obvious to one of ordinary skill in the art at the time of invention to have defined the pulse widths for a paresthesia-free effect for higher frequency stimulation if that is the desired stimulation effect, for the purpose of providing known effective and safe therapy to the patient. After the modification in view of Carroll, the non-paresthesia electrical signal comprises sequential bi-phasic pulses having pulse widths in the range of 25 ms to 166 ms, which is included in the claimed 10 ms to 333 ms range.
The modification of Carroll renders obvious delivering together the low frequency pulses and non-paresthesia causing, sequential bi-phasic pulses to the target neural population, and that they may be delivered together. The combination lacks teaching delivering them in cycles, and that the low frequency pulses are generated and delivered as bursts. De Ridder teaches that it is known in the field of art to optimize neurostimulation treatment of a patient condition by programming how the stimulation parameters are generated and delivered (col. 14, lines 9-46), including burst stimulation parameters combined with other stimulation parameters (col. 1, lines 14-16 and 50-62), so that the cycle or pattern of stimulation delivered is effective to treat the patient condition (col. 14, lines 47-64; col. 25-26, claim 1 describing programming a cycle/pattern of stimulation delivery, including bursts of pulses; col. 15, lines 59-61 and col. 26, claims 3-7 describing programming the different stimulation programs according to stimulation parameters and desired patterns/cycles). As previously shown by Carroll, Carroll uses different circuits to generate and deliver the different pulses. De Ridder teaches doing the same, using different electrode combinations of anodic and cathodic configurations (col. 15, lines 9-32). Since the modification of Carroll renders obvious selecting stimulation parameters to optimize a stimulation therapy and effect using different circuits, and De Ridder teaches programming stimulation patterns including bursts and sequences of stimulation parameters in cycles to effectively treat a patient condition, using different stimulation programs and polarities of electrode combinations, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the programming and control means of Carroll to generate and deliver the different stimulation types to include bursts, sequences, and cyclical patterns of stimulation delivery as taught by De Ridder for the purpose of optimizing treatment of a patient condition, and it would have been further obvious to implement the different stimulation programs and different polarities of electrode combinations of De Ridder with Carroll’s electrode circuits in order to achieve the modified effect. The modification would therefore render obvious the feature of delivering the low frequency pulses as bursts, in cycles with the non-paresthesia causing electrical signal.

Regarding claims 63 and 80, as previously discussed above, Carroll renders obvious that the high frequency non-paresthesia causing pulse parameters are sequential bi-phasic pulses, which are shown to comprise anodic and cathodic phases as modified in view of De Ridder. As taught by Carroll above, the bi-phasic pulses have a pulse width in the claimed pulse width range, so therefore at least one of the anodic and cathodic phase has a pulse width in the claimed pulse width range.
Regarding claims 65 and 82, as modified above, Carroll renders obvious wherein the non-paresthesia parameters includes a frequency of from 5 kHz to 15 kHz (the modification of Carroll’s frequency range to achieve the desired effect).
Regarding claims 67 and 84, De Ridder teaches that low frequency stimulation pulses induce paresthesia in a patient (as discussed above, and also col. 16, lines 22-34 and col. 26, claim 1).
Regarding claims 68-69 and 85-86, De Ridder further teaches that the programmable cycle or pattern of stimulation delivered includes defined pulse parameters of different pulse types (col. 26, claims 1 and 7) and not temporally overlapping the different pulse types (col. 26, claim 6). It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the combination so that within the cycles, the different electrical signals of the bursts of low frequency pulses and non-paresthesia causing electrical signal do not temporally overlap in order to achieve the desired stimulation effect to treat the patient condition. Furthermore, since De Ridder teaches that it is known to deliver a patterned delivery of pulses for every cycle of stimulation delivery (col. 26, claims 3-6), It would have been further obvious to have found and programmed an optimal or desired pattern for stimulation delivery, including finding a pattern of 3 of the bursts of low frequency pulses and 1 burst of the bi-phasic pulses for every cycle of stimulation to be an effective or desired treatment for a patient condition.

Regarding claims 70-71, and 77-78, Carroll and De Ridder render obvious directing the different electrical signal pulse types (of claims 61 and 76 above) to different electrodes or a different combination of electrodes (as modified in view of De Ridder to include different electrode polarities and combination sets). De Ridder teaches that it is known in the same field of art to deliver different stimulation pulses to one or different electrodes (col. 1, lines 50-57; col. 9, lines 14-20 and 38-42), with control circuity to control where the stimulation signals are delivered according to the desired therapy and effect (col. 14, lines 9-35). It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the combination to direct the bursts of low frequency pulses and non-paresthesia causing electrical signal to different electrodes or a common electrode as required by the desired therapy and effect, as taught by either of Fang and De Ridder, to thereby provide the optimal therapy to treat a patient condition given the available therapy programs and electrode(s) of the therapy system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792